NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with 
                                        Fed. R. App. P. 32.1




               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois  60604

                                       Argued December 17, 2008
                                        Decided January 5, 2009

                                                Before

                                    WILLIAM J. BAUER, Circuit Judge

                                   RICHARD A. POSNER, Circuit Judge

                                   DANIEL A. MANION, Circuit Judge

No. 08‐1187

UNITED STATES OF AMERICA,                                Appeal  from  the  United  States  District
     Plaintiff‐Appellee,                                 Court for the Southern District of Illinois.

        v.                                               No. 3:06‐cr‐30117‐DRH‐1

MONTEZ L. FULLER,                                        David R. Herndon,
            Defendant‐Appellant.                         Chief Judge.
                                                          

                                              O R D E R

    Montez Fuller was convicted by a jury of armed bank robbery and of using a firearm in a
crime of violence.  See 18 U.S.C. §§ 924(c), 2113(a), (d).  On appeal he argues only that his
statutory and constitutional rights to a speedy trial were violated.  The delays between his
arraignment and trial were excusable, however, and we affirm the judgment of the district
court.
No. 08‐1187                                                                                  Page 2


    In June 2006, Fuller participated in two bank robberies in Granite City and Alton, Illinois
along with Clarence Thomas, Bonnie and Levada Brown, and Philip Bailey.  Both robberies
involved firearms, and in the second, shots were fired during the getaway.  Bonnie Brown
was arrested the day of the second robbery and implicated Fuller, who was arrested on June 19,
2006.  Fuller was indicted on August 18, 2006, and on October 19, 2006, Levada Brown, who
remained at large, was added to the indictment.  A forfeiture count involving Fuller’s car was
also added that day.  Brown was eventually arrested on January 16, 2007, and arraigned the
same day.

    The Speedy Trial Act allows for certain continuances if they are granted to serve the “ends
of justice.”  See 18 U.S.C. § 3161(h)(8).  The district court granted several such continuances.  On
October 23, 2006, the court granted Bailey’s motion to continue, finding that the ends of justice
required that he be given more time to prepare for trial, and set trial for January 23, 2007.  On
January  8,  2007,  the  court  granted  another  continuance  in  response  to  a  motion  made  by
Thomas, and found that the ends of justice demanded that the trial be delayed so that Thomas
would have adequate time to prepare for trial, postponing trial until May 15, 2007.  Levada
Brown and Bailey later moved to continue, and on April 11, 2007, the district court granted
their motion to continue, again entering an ends‐of‐justice finding, to allow Brown and Bailey
more  time  to  prepare  for  trial,  which  was  reset  for  August  21,  2007.    On  May  16,  the
government moved to continue, because a witness was unavailable for an August 21 trial.  The
district court granted this final continuance and reset the trial for August 27, but did not enter
an “ends of justice” finding for this six‐day delay.

    Fuller moved on July 13, 2007, to dismiss the indictment with prejudice for violation of his
statutory and constitutional rights to a speedy trial.  The district court denied the motion on
August 6, 2007.  

   Fuller’s trial began on August 27, 2007, and he was found guilty on August 30, 2007.  In
January 2008, he was sentenced to 564 months’ imprisonment, and he now appeals the district
court’s denial of his motion to dismiss.

    Fuller first argues that the length of time between his arraignment and his trial violated the
Speedy Trial Act, 18 U.S.C. § 3161.  He argues that either the explicit terms of the Act were
violated by the time that elapsed, or that, even if the delays technically complied with the terms
of the Act, the “spirit and purpose” of the Act were violated.  

    The Speedy Trial Act provides that a criminal defendant’s trial must begin within seventy
days of indictment or initial appearance, whichever comes last.  18 U.S.C. § 3161(c)(1); United
States v. Broadnax, 536 F.3d 695, 697 (7th Cir. 2008).  But some delays may be excluded from the
No. 08‐1187                                                                                        Page 3


time for a speedy trial, including delays resulting from the need to indict a codefendant, and
delays resulting from motions filed by defendants.  See § 3161(h)(1)(F); United States v. Rollins,
544 F.3d 820, 829 (7th Cir. 2008).  When a district court excludes time from the 70‐day limit, it
must state its reasons for finding that the “ends of justice” are served by the delay, and that
those ends outweigh the interests of the defendant and the public in a speedy trial.  18 U.S.C.
§ 3161(h)(1); United States v. Broadnax, 536 F.3d at 698.  Where calculation of time is an issue, our
review is de novo.  United States v. Parker, 508 F.3d 434, 438 (7th Cir. 2007).

    The district court was correct that Fuller’s speedy trial clock did not run out—in fact only
six days ran on Fuller’s Speedy Trial clock.  The clock does not begin to run until the initial
appearance of the last codefendant.  United States v. Farmer, 543 F.3d 363, 368 (7th Cir. 2008).
So Fuller’s clock began to run when his last codefendant, Levada Brown, was arrested and
arraigned on January 16, 2007.  The time between January 16 and May 15 is excluded from the
calculation because a motion to continue had already been granted, with appropriate ends‐of‐
justice findings, that pushed back the trial to May 15, 2007.  On April 11, 2007, while the clock
was still tolled, the district court granted another motion to continue, this time by Fuller’s
codefendants Brown and Bailey.  The district court again made an ends‐of‐justice finding and
reset the trial date to August 21, 2007.  The delays prior to August 21, 2007, are excluded from
the calculation, then, because continuances granted to codefendants to serve the ends of justice
do not count against the clock.  See § 3161(h)(8); United States v. Larson, 417 F.3d 741, 745 (7th
Cir. 2005).  Only the continuance requested by the government pushing the trial one week
further  back,  to  August  27,  2007,  was  granted  without  an  ends‐of‐justice  finding,  and  that
continuance resulted in six untolled days running on the clock.

     Fuller argues that his clock began to run earlier, before Brown’s arraignment, and urges us
to  start  calculating  from  the  date  of  his,  Fuller’s,  original  indictment.    He  argues  that  the
superseding indictment that charged Brown and added a forfeiture count should be dismissed
because,  he  says,  the  government  unnecessarily  delayed  indicting  Brown  and  adding  the
forfeiture count in violation of § 3161(b).  To that end, Fuller cites a district court case from
California, United States v. Van Brandy, 563 F.Supp. 438, 440 (S.D. Cal. 1983), which found that
the  government’s  delay  in  waiting  until  the  eve  of  trial  to  file  a  superseding  indictment
adversely affected the orderly proceeding of the trial.  We have previously distinguished Van
Brandy, see United States v. Hemmings, 258 F.3d 587, 592‐93 (7th Cir. 2001), and do so again in
this case.  Here, the superseding indictment naming Levada Brown as a defendant was not
issued on the eve of trial.  In fact, Fuller was not tried until ten months after that indictment,
so the orderly proceeding of his trial was unaffected by Brown’s later indictment. 

   Fuller also urges that the delay between his superseding indictment and arraignment, along
with the court’s continuance without ends‐of‐justice findings, violated the spirit of the Act.  He
No. 08‐1187                                                                                        Page 4


argues that the time excepted from the clock and the rule that the clock starts running when the
last  codefendant  is  arraigned  are  merely  “technical  exceptions.”    But  these  are  more  than
technical exceptions.  The Act specifically provides that the court may exclude time from the
Speedy Trial clock if it would serve the “ends of justice.”  See 18 U.S.C. § 3161(h)(7)(A); United
States v. Broadnax, 536 F.3d at 698 (noting that “ends of justice” determination is a matter of
discretion).    And  it  is  settled  that  the  clock  begins  running  at  the  arraignment  of  the  last
codefendant.  See Henderson v. United States, 476 U.S. 321, 323 n.2 (1986); Farmer, 543 F.3d at 368).
The delays Fuller complains of are specifically countenanced by the Act, and do not violate its
spirit.

    Fuller next argues that his Sixth Amendment speedy trial right was violated.  More than a
year passed between his indictment and his trial, and Fuller argues that that delay, even if it
did not violate his statutory right, violated the Constitution’s guarantee of a “speedy and public
trial.”  He argues he suffered prejudice to his defense and hardship from his pretrial detention,
and was entitled to have his indictment dismissed.

    We weigh four factors to determine whether a defendantʹs constitutional right to a speedy
trial has been violated: the length of the delay (even time that may be excluded under the
Act), whether the government or the defendant is more to blame for the delay, whether the
defendant asserted his speedy trial right, and whether there was prejudice because of the delay.
Doggett v. United States, 505 U.S. 647, 651 (1992); United States v. Wanigasinghe, 545 F.3d 595, 597
(7th Cir. 2007).  A delay of one year is presumptively prejudicial—that is, it triggers further
analysis of the four factors.  United States v. Oriedo, 498 F.3d 593, 597 (7th Cir. 2007).

    Even where a delay is long enough to be presumptively prejudicial, though, we look to the
length of the delay to decide how the delay should be weighed.  Doggett, 505 U.S. at 651‐52.
The question is the extent to which the delay exceeds the minimum length that triggers further
analysis.  Oriedo, 498 F.3d at 597; United States v. White, 443 F.3d 582, 590 (7th Cir. 2006).  The
length of delay in this case does not weigh strongly in Fullerʹs favor because it hardly exceeds
the minimum at all; Fuller was arraigned almost exactly one year before he was tried, and
arrested two months prior.

    The second factor is the apportionment of blame: who was more at fault for the delay, the
defendant or the government.  This factor is of particular importance, and has been called “the
flag all litigants seek to capture.”  Williams v. Bartow, 481 F3d 492, 506 (7th Cir. 2007) (quoting
United States v. Loud Hawk, 474 U.S. 302, 315 (1986)).  This factor does not weigh in Fuller’s favor
at all.  Nearly all of the delays were attributable to the joining of codefendants and continuances
sought by those codefendants, and are not attributable to the government.  See United States v.
No. 08‐1187                                                                                    Page 5


Abad, 514 F.3d 271, 274‐75 (2nd Cir. 2008) (valid reasons for delay include defense motions and
joinder of codefendants); Oriedo, 498 F.3d at 599.

    Third, there is the question whether the defendant asserted his speedy trial right.  In this
case, Fuller did, filing a motion to dismiss on July 13, 2007  (R. 159.)  So this factor does weigh
in his favor.

     The fourth factor is prejudice.  In some cases, the length of the delay alone may establish
prejudice.  Doggett v. United States, 505 U.S. 647, 655‐56 (1992); United States v. Arceo, 535 F.3d
679, 686 (7th Cir. 2008).  This is because time may erode evidence and testimony in ways that
the parties cannot identify or prove, and so the importance of this sort of prejudice increases
with the time elapsed.  Doggett, 505 U.S. at 655‐56.  But even when prejudice may be presumed
from the length of the delay, it is insufficient to carry the day for a defendant absent a strong
showing  on  the  other  factors.    See  Oriedo,  498  F.3d  at  600‐01  (delay  of  three  years  was
“substantial,” but was insufficient to constitute Sixth Amendment violation). 
 
     Fuller argues that he suffered two kinds of prejudice.  First, he argues that he suffered
general anxiety and discomfort in waiting for trial.  But this sort of prejudice, absent some
detriment to the defense, and without a strong showing on the other factors, will not warrant
dismissal, because actual prejudice, which may “skew the fairness of the entire system,” is the
most important consideration.  Id. at 601 (internal citations omitted).  To that end, Fuller asserts
that the main witness  against him could not pick him out of a lineup near the time of the
robberies, but could a year later at trial, and that she must have seen his picture in media
reports over the year before trial.  But Fuller offers no evidence that the witness was ever shown
a lineup around the time of the crimes.  Nor does he support his argument that the witness was
influenced by media reports.  Accordingly, even though Fuller asserted his Sixth Amendment
rights prior to trial, three of the four prongs do not favor him; thus his constitutional right to
a speedy trial was not violated.

   Accordingly, the judgment of the district court is AFFIRMED.